Opinion by
Willard, J.,
In this case we are confronted with twelve assignments of error in a matter wherein the appellees sued for a breach of contract for the delivery of one thousand tons of tin scrap to be delivered from time to time by them to the appellants in the year 1894.
The correspondence between the parties defines the contract and shows repeated efforts of the appellees to comply with its terms on their part, and repeated excuses on the part of the appellants for nonperformance on their part. It is assigned for error that the judge failed to construe the written correspondence between the parties, but in language that could not be misunderstood he instructed the jury that from the letters from the appellants it appeared that they .... refused to take tin scrap undelivered. In this instruction, in our opinion, he was clearly right. As there was also oral evidence on the question he left it for the jury to say whether under all the evidence the appellants refused to receive the balance of tin scrap undelivered.
. The learned judge directed the jury in his general charge that the appellees were bound to deliver the scrap during the year 1894 unless prevented from so doing by the appellants. In this connection the answers to the first, second and third points put by the defendants below were correct.
The appellants having refused to take the goods by their letter of December 26, the answer thereto by the appellees under date of December 29, in which they say “ we do not waive our right to place the balance of the one thousand tons of tin scrap with you which is due on the contract,” in connection with the conduct of the appellants on its receipt, was no waiver of their right to recover. The appellants did not continue to negotiate but were silent for one month and ten days, and only when confronted with a suit for breach of the contract did they again offer to negotiate, and the learned judge properly answered the defendants’ fourth, fifth and sixth points. There is no merit *564in the exception to the answers to the defendants’ seventh and eighth points. Had the judge affirmed them it w.ould have been manifest error.
The evidence showed conclusively that on the refusal of the appellants to take the balance of the one hundred and sixty-eight tons of scrap as they had agreed to do, the appellees proceeded with due diligence and care to sell the same and actually realized from the sale the full current market price. The evidence to prove this was properly admitted.
When the judge charged the jury “ I do not know that there is any evidence in this case that the plaintiff did not sell the goods in a reasonable and proper time or that they sold them in a manner which was calculated to depress their value,” he committed no error and would have been warranted in saying that the evidence was uncontradicted on the subject. Finding no error in the charge of the court, the answer to points or the admission of testimony, the assignments of error are overruled and the judgment affirmed.